IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


HENRY CHARLES AGNEW,                         : No. 11 WM 2019
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
HIRAM A. CARPENTER III, JUDGE,               :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 29th day of March, 2019, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.

      The Prothonotary is DIRECTED to strike the name of the jurist from the caption.